        Case 1:19-cv-01420-MKV Document 62 Filed 05/18/20 Page 1 of 17



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK
                                                                                USDC SDNY
                                                                                DOCUMENT
                                                                                ELECTRONICALLY FILED
In re Avon Products Inc. Securities Litigation   No. 1:19-cv-01420-MKV
                                                                                DOC #:
                                                                                DATE FILED: 5/18/2020
                         STIPULATION AND PROTECTIVE ORDER

       IT IS HEREBY STIPULATED AND AGREED, pursuant to Rule 26(c) of the Federal

Rules of Civil Procedure, by and among the Parties hereto (defined below), through their

undersigned counsel, that the following provisions of this Stipulation and Protective Order (the

“Order”) govern disclosure and use by the Parties of all Documents (defined below), including

but not limited to electronically stored information (“ESI”), testimony, exhibits, interrogatory

answers, responses to requests to admit, and any other materials and information produced or

provided by or on behalf of a Party or non-party pursuant to any formal or informal request in the

course of discovery in the above-captioned Action (“Discovery Material”).

       1.      General Definitions. For purposes of this Order, the following terms are defined

as follows:

               a.     “Confidential Discovery Material” shall mean Discovery Material that

contains non-public information, regardless of the medium or manner in which it is generated,

stored, or maintained, that (a) has been designated by a Party or non-party as “Confidential” in

accordance with this Order; and (b) is maintained as confidential in the ordinary course of

business, and the Designating Party believes in good faith that such Discovery Material contains

or reflects nonpublic personal, financial, proprietary, customer, or client information,

commercially sensitive information, trade secrets, product research or development, or

information, the disclosure of which could reasonably cause harm to the Designating Party if

disclosed to its competitors. Confidential Discovery Material shall not include: (i) final versions
         Case 1:19-cv-01420-MKV Document 62 Filed 05/18/20 Page 2 of 17



of advertising materials; (ii) materials that on their face show that they have been published to

the general public; or (iii) information that, after production, becomes public other than by an act

or omission by a Receiving Party (defined below).

               b.      “Confidential Information” shall mean Confidential Discovery Material,

information derived therefrom, or any papers containing or revealing such information.

               c.      “Defendants” shall refer to Avon Products, Inc. (“Avon”), Sherilyn S.

McCoy, James S. Scully, James S. Wilson, and David Legher.

               d.      “Designating Party” shall mean the Party or non-party designating

Discovery Material as “Confidential.”

               e.      “Disputing Party” shall mean the Party disputing the “Confidential”

designation of Discovery Material.

               f.      “Document” shall mean and include, without limitation, all written

material, ESI, and other tangible items produced in any format (e.g., hard-copy, electronic,

digital, etc.) in any medium (e.g., hardcopy, videotape, CD, DVD, flash drive, hard drive, etc.)

defined as broadly as permitted under FED. R. CIV. P. 34.

               g.      “Party” or “Parties” shall refer to the Plaintiffs and the Defendants.

               h.      “Plaintiffs” shall refer to Lead Plaintiff Holly Ngo and Additionally

Named Plaintiff David Klungle.

               i.      “Producing Party” shall mean the Party or non-party producing Discovery

Material.

               j.      “Receiving Party” shall mean the Party receiving Discovery Material

produced by the Producing Party.



                                                 2
           Case 1:19-cv-01420-MKV Document 62 Filed 05/18/20 Page 3 of 17



        2.     Use of Discovery Material.

               a.      All Discovery Material, or information derived therefrom, or any papers

containing or revealing such information, shall be used by a non-Producing Party, or by a person

or entity employed or retained by a non-Producing Party, or by anyone else granted access under

this Stipulation and Order, solely for purposes of this Action and for no other purpose.

               b.      Nothing in this Stipulation and Order shall prevent any Producing Party

from using its own Discovery Material, including Confidential Discovery Material, for any

purpose.

        3.     Designating Confidential Discovery Material.

               a.      All designations of Confidential Discovery Material shall be made in good

faith by the Designating Party at the time of disclosure, production, or tender.

               b.      Prior to designating Discovery Material as Confidential Discovery

Material, the Designating Party must make a bona fide determination that the Discovery Material

qualifies for confidentiality protection pursuant to the standards laid out in this Order. A Party

may subsequently move for a court order to obtain a more stringent confidentiality designation

for any Discovery Material.

               c.      The designation of Confidential Discovery Material may be made by

marking or placing the legend “CONFIDENTIAL” on each page containing any Confidential

Discovery Material, or, in the case of a Document that is produced in native form or is

impractical to produce in TIFF format, by placing the above-described legend on a TIFF-

placeholder image bearing the production number of the Document. Any visual or other non-

paper   or    non-electronic   Confidential   Discovery     Material   shall   be   designated   as

“CONFIDENTIAL” on the exterior surface of the container or folder that contains it.

                                                 3
        Case 1:19-cv-01420-MKV Document 62 Filed 05/18/20 Page 4 of 17



Confidential Discovery Material contained in the answer or response to an interrogatory or

response to a request for admission shall be designated by including the word

“CONFIDENTIAL” in the answer or response containing such information.

               d.     If a Disputing Party disputes the “Confidential” designation of

Confidential Discovery Material, the Disputing Party must notify the Designating Party of its

position in writing. Counsel shall confer in good faith to resolve any dispute concerning such

designation. If the Parties cannot resolve the dispute within fourteen calendar days of the service

date of the written dispute notification, the Disputing Party will file a motion with the Court and

file under seal any Discovery Material relevant to the discovery dispute. The Designating Party

bears the burden of proving that Discovery Material contains Confidential Discovery Material.

The Discovery Material at issue shall be treated as Confidential Discovery Material until the

Court issues a decision. If the Court resolves the discovery dispute in the Disputing Party’s

favor, the Designating Party shall remove the “Confidential” designation from such Discovery

Material, and, within ten business days of the Court’s Order, provide a replacement copy of such

Discovery Material to the Disputing Party.

               e.     The designation of any Discovery Material as confidential (or lack of such

designation) shall not be construed as an admission of any kind, including, but not limited to, and

admission that the Discovery Material is relevant, not subject to an applicable privilege or

protection, admissible, or reasonably calculated to lead to the discovery of admissible evidence.

               f.     Indiscriminate designations are prohibited and designations shall not be

made for an improper purpose (e.g., to unnecessarily encumber or slow the case development

process or impose unnecessary expenses and burdens on the Parties).



                                                4
        Case 1:19-cv-01420-MKV Document 62 Filed 05/18/20 Page 5 of 17



       4.      Use and Disclosure of Confidential Discovery Material.

               a.     Any Document or information designated as Confidential Discovery

Material in accordance with this Order shall only be used, shown, or disclosed as provided in this

Order. A Receiving Party shall maintain Confidential Discovery Material in a secure and safe

area and shall exercise at least the same standard of due and proper care with respect to the

storage, custody, use, and/or dissemination of such material as is exercised by the Receiving

Party with respect to its own confidential material. Confidential Discovery Material shall not be

copied, reproduced, summarized, extracted, or abstracted, except to the extent that such copying,

reproduction, summarization, extraction, or abstraction is reasonably necessary for the conduct

of the Action. All such copies, reproduction, summaries, extractions, and abstractions shall be

subject to the same terms of this Order and labeled in the same manner as the Confidential

Discovery Material on which they are based.

               b.     Confidential Discovery Material received pursuant to this Order shall be

maintained as confidential by the Receiving Party or Qualified Persons (as that term is defined in

¶¶ 1(j) and 4(d) below) and shall be used only for purposes of this Action. Any person(s) or

entity(s) identified in ¶¶ 1(j) and 4(d) below to whom Confidential Discovery Material is

disclosed shall keep all Confidential Discovery Material, and any copies, notes, extracts,

summaries, or descriptions of the same, within the exclusive possession and control of such

person(s) or entity(s); shall treat all such copies, notes, extracts, summaries, or descriptions of

Confidential Discovery Material as confidential; shall take all necessary and prudent measures to

maintain the confidentiality of all such Confidential Discovery Material; and shall not

disseminate such Confidential Discovery Material other than in accordance with this Order.



                                                5
          Case 1:19-cv-01420-MKV Document 62 Filed 05/18/20 Page 6 of 17



                  c.    If a Producing Party receives or has received documents or information

from a third party pursuant to subpoena, the documents or information will be provided to the

Receiving Party in accordance with the Federal Rules of Civil Procedure subject to all the

procedures and protections of this Order.

                  d.    Confidential Discovery Material shall be disclosed only to “Qualified

Persons,” defined as:

                           i.   The Court and its personnel, any appellate court in the Action, and

jurors;

                         ii.    The Parties to this Action and representatives, employees, officers,

and directors of the Parties to the extent such persons are assisting in the prosecution or defense

of this Action;

                         iii.   Avon’s in-house counsel and the Parties’ outside counsel,

including but not limited to their regular and temporary paralegals, document review attorneys,

technical, administrative, and clerical employees;

                         iv.    Experts or consultants (and their staff) who are employed or

retained by a Party in connection with the prosecution or defense of the Action, provided that

any report created by such expert or consultant relying on or incorporating Confidential

Discovery Material in whole or in part shall be designated as “Confidential” by the Party

responsible for its creation;

                          v.    Deponents and witnesses or prospective witnesses (and counsel for

such witnesses) to the extent reasonably necessary in connection with their testimony in the

Action or the preparation thereof;



                                                  6
         Case 1:19-cv-01420-MKV Document 62 Filed 05/18/20 Page 7 of 17



                        vi.    Any person who is identified as the author or recipient of such

Confidential Discovery Material (whether by the Confidential Discovery Material itself or any

other Discovery Material, including testimony), or who had access to such Confidential

Discovery Material in the normal course of business;

                       vii.    Special masters and/or mediators appointed by the Court or

retained by the Parties for settlement purposes or resolution of discovery disputes;

                       viii.   Litigation support consultants and vendors who provide litigation

support services (e.g., photocopying, electronic discovery, videotaping, translating, preparing

exhibits or demonstrations, etc.);

                        ix.    Court reporters, stenographers, or video operators who record

and/or transcribe depositions or testimony in this Action;

                         x.    Any insurer and such insurer’s outside counsel participating in

matters related to this Action and their legal, clerical, or support staff, including temporary or

contract staff; and

                        xi.    Any person expressly named and agreed to in writing by the

Producing Party or by order of the Court.

               e.      All persons to whom Confidential Discovery Material is disclosed solely

pursuant to subparagraphs ¶¶ 4(d)(iv), (vii), (viii) or (xi) shall be required to execute the

Agreement to be Bound attached as Exhibit A (“Agreement to be Bound”) before being provided

access to Confidential Discovery Material. Each Party’s counsel shall retain each such executed

Agreement to be Bound. Executed Agreements to be Bound shall not be made available to the

Designating Party during the pendency of the Action but shall be available for in camera

inspection by the Court if good cause for review is demonstrated by the Designating Party.

                                                 7
         Case 1:19-cv-01420-MKV Document 62 Filed 05/18/20 Page 8 of 17



               f.      In the event that additional persons become parties to the Action, such

parties shall not have access to Confidential Discovery Material produced by or obtained from

any Producing Party until the newly joined parties or their counsel executes an Agreement to be

Bound and delivers copies to all Parties.

               g.      To the extent Confidential Discovery Material is used in a deposition,

hearing, or pre-trial proceeding, such Confidential Discovery Material shall remain subject to

this Order, along with the transcript pages of the deposition testimony and/or hearing, or pre-trial

proceeding referencing the Confidential Discovery Material.

               h.      Nothing in this Order shall bar or otherwise restrict counsel for any Party

from rendering advice to their client with respect to the Action, and in the course thereof, from

relying upon the examination of Confidential Discovery Material; provided, however, that in

rendering such advice, and in otherwise communicating with their client, counsel shall not

disclose the contents of Confidential Discovery Material except in accordance with the terms of

this Order.

       5.      Designation of Deposition Testimony.

               a.      In the event that a Party or non-party witness, or counsel for a Party or

non-party witness, believes, in good faith, that deposition testimony refers to or discloses

Confidential Discovery Material, such testimony may be designated “Confidential” by: (i) a

statement on the record, by counsel, at the time of such disclosure; or (ii) written notice to all

Parties within thirty calendar days after receiving a copy of the final deposition transcript. In

each of the foregoing instances, the Party requesting that the testimony be designated as

Confidential shall direct the court reporter to affix the legend “CONFIDENTIAL” to the first

page and all portions of the original and all copies of the transcript containing any Confidential

                                                 8
         Case 1:19-cv-01420-MKV Document 62 Filed 05/18/20 Page 9 of 17



Discovery Material.     The entirety of each deposition transcript shall then be treated as

Confidential Discovery Material until the expiration of the thirtieth calendar day after receipt by

counsel of a copy of the final transcript. Thereafter, only those portions of the transcripts

designated as “CONFIDENTIAL” shall be deemed Confidential Discovery Material.

               b.      Any court reporter or transcriber who reports or transcribes testimony

shall agree that anything designated as Confidential Discovery Material pursuant to this Order

will remain Confidential and be disclosed only in accordance with this Order, and that any notes

or transcriptions of such testimony (and any accompanying exhibits) will be retained by the

reporter or delivered to counsel of record.

       6.      Filing Under Seal.

               a.      In the event that counsel for any Party or non-party determines to file in or

submit to the Court any Confidential Information, any such Confidential Information will be

filed under seal. Filing under seal shall be without prejudice to any Party’s right to argue to the

Court that such Confidential Information is not confidential and does not need to be preserved

under seal. The Party who files any document under seal is responsible for filing a redacted

version of the sealed document in the public record. A Party may choose to file its own

Confidential Information on the public record, provided that no other Party or non-party has

similarly designated that Confidential Information as “Confidential”. Such a public filing would

de-designate the subject material as “Confidential”.        If in a filing a Designating Party

inadvertently waived a confidentiality claim in this manner, that Designating Party may notify

the Court to remedy such waiver.

               b.      Before any motion practice to unseal filings containing Confidential

Discovery Material, the Receiving Party shall identify for the Producing Party the Confidential

                                                 9
          Case 1:19-cv-01420-MKV Document 62 Filed 05/18/20 Page 10 of 17



Discovery Information that the Receiving Party believes in good faith should be unsealed. The

Parties shall meet and confer in good faith to determine if they can reach agreement, including

conferring over whether redactions may obviate a need for motion practice.            If, following

attempts to meet and confer, a Party files a motion to have the previously identified Confidential

Discovery Material filed with the Court unsealed and the Designating Party does not file an

opposition within the time permitted under the court’s local rules, then the Court may unseal the

filing.

          7.   Inadvertent Production/Waiver.

               a.      Pursuant to Federal Rule of Evidence 502(d), the inadvertent production

of any Discovery Material in this Action shall not operate as a waiver of any claim that such

material is privileged or protected from disclosure under the attorney-client privilege, the

attorney work product doctrine, or any other applicable privilege or protection (“Privileged

Material”).

               b.      If a Producing Party believes that Privileged Material was inadvertently

produced, the Producing Party may notify in writing any Receiving Party of the claim of

privilege and the basis for such claim to the extent required by FED. R. CIV. P. 26 (the “Privileged

Material Notice”). After receipt of the Privileged Material Notice, the Receiving Party shall use

commercially reasonable efforts to promptly return, sequester, or destroy the Privileged Material,

any and all copies it has, and any work product reflecting the contents of the Privileged Material;

must not use or disclose the information until the claim is resolved; must take all commercially

reasonable steps to retrieve the information if the Receiving Party disclosed it to anyone else

before being notified; and may notify the Producing Party in writing whether it objects to the

designation of such material as privileged or protected. Following the receipt of any objection,

                                                10
        Case 1:19-cv-01420-MKV Document 62 Filed 05/18/20 Page 11 of 17



the objecting Receiving Party and the Producing Party shall meet and confer in an effort to

resolve any disagreement regarding the Producing Party’s designation of the material as

privileged or protected.    If the disagreement cannot be resolved, the Receiving Party may

promptly present the issue to the Court for a determination of the Producing Party’s claim of

privilege or production, and may request that the Producing Party deliver to the Court a copy of

any challenged Privileged Material for in camera review in compliance with FED. R. CIV. P.

26(b)(5)(B) and any procedures set out by Court order. While any such motion is pending, the

Privileged Material subject to that motion will be treated as privileged until the Court rules.

               c.      If a Receiving Party discovers information that it reasonably believes to be

Privileged Material, the Receiving Party will treat the information in compliance with FED. R.

CIV. P. 26(b)(5)(B) and notify the Producing Party of the disclosure and identify the information.

The Producing Party then has five (5) business days to (i) confirm whether it intends to assert

that the information is Privileged Material and (ii) provide the basis for the claim of privilege or

protection. The Receiving Party shall at all times treat the specified information in accordance

with the procedures set forth in FED. R. CIV. P. 26(b)(5)(B).

               d.      If a Producing Party inadvertently discloses Confidential Discovery

Material without designating it as such, the Producing Party shall inform the Receiving Party of

such inadvertent disclosure.     The Receiving Party shall thereafter treat the information as

Confidential Discovery Material and may request a copy with an appropriate CONFIDENTIAL

stamp. To the extent such information may have been disclosed to anyone not authorized to

receive Confidential Discovery Material under the terms of this Order, the Receiving Party shall

make all commercially reasonable efforts to retrieve the information promptly and to avoid any

further disclosure. The failure to advise the Receiving Party of such inadvertent disclosure shall

                                                 11
        Case 1:19-cv-01420-MKV Document 62 Filed 05/18/20 Page 12 of 17



not constitute a waiver or admission by the Producing Party that such information does not

qualify for protection as Confidential Discovery Material. If the Receiving Party determines that

it seeks to challenge the request for designation and treatment of the Discovery Material as

Confidential, the Receiving Party shall make such challenge in accordance with ¶ 3(d).

       8.      No Application to Public or Otherwise Available Information. This Order

shall not limit or restrict a Receiving Party’s use of otherwise Confidential Discovery Material if

the Receiving Party can demonstrate that such Discovery Material:          (i) was independently

developed by the Receiving Party after the time of disclosure by personnel without access to the

Producing Party’s Confidential Discovery Material; or (ii) has been published to the general

public. Any documents received from any third party that contain Confidential Information of a

Party shall not be disclosed until such Party has had an opportunity to designate such documents

Confidential under this Order. If the Receiving Party believes that the Designating Party has

designated Discovery Material that is covered by any of the preceding categories as Confidential

Discovery Material, the Receiving Party shall challenge the propriety of such designation, if it so

chooses, using the procedure outlined in ¶ 3(d).       The Receiving Party shall maintain the

confidentiality of such Discovery Material until the propriety of the challenged confidentiality

designation has been decided, as outlined above in ¶ 3(d).

       9.      Protected Material Subpoenaed or Ordered Produced in Other Actions. If,

at any time, any Confidential Discovery Material governed by this Order is subpoenaed by any

court, administrative or legislative body, or by any other person or entity purporting to have

authority to require the production thereof, the Receiving Party to whom the subpoena is directed

shall, to the extent permitted by applicable law and the rules and requirements of any relevant

governmental or regulatory authority, promptly, and within five (5) business days, give written

                                                12
        Case 1:19-cv-01420-MKV Document 62 Filed 05/18/20 Page 13 of 17



notice to the Producing Party and include with such notice a copy of the subpoena or request.

The Receiving Party to whom the subpoena is directed also must immediately inform in writing

the person or entity that caused the subpoena to issue that some or all of the material covered by

the subpoena is the subject of this Order and deliver a copy of this Order promptly to that person

or entity. The Producing Party shall bear all responsibility for any objection to the production of

such Confidential Discovery Material, except that the Receiving Party receiving any subpoena

shall not voluntarily make any production of another’s Confidential Discovery Material until

resolution of any objections interposed by the Producing Party, unless compelled or otherwise

required by law. Nothing in this Order shall be construed as authorizing a Party to disobey any

law or court order requiring the production of Confidential Discovery Material.

       10.     Modification.     This Order may not be waived, modified, abandoned, or

terminated, in whole or part, except by an instrument in writing signed by all Parties, or by

further Court order. If the Court finds any provision of this Order invalid for any reason, the

remaining provisions shall remain in effect.

       11.     Conclusion of Litigation.       Within sixty (60) calendar days after the final

disposition of this Action, the Receiving Party who has received Discovery Material shall use

commercially reasonable efforts to either return such materials and copies thereof to the

Producing Party or destroy such materials and certify that fact to the Producing Party. The

Receiving Party’s commercially reasonable efforts shall not require the return or destruction of

Discovery Material that is subject to legal hold obligations. However, nothing in this Order shall

preclude: (i) each Party from retaining one complete set of all Discovery Material produced

through the conclusion of the applicable legal malpractice statute of limitations, prior to

compliance with the foregoing processes governing the destruction of the Discovery Material; or

                                                13
        Case 1:19-cv-01420-MKV Document 62 Filed 05/18/20 Page 14 of 17



(ii) outside counsel from retaining work product that contains, references, or constitutes

Discovery Material, provided that such outside counsel shall maintain the confidentiality thereof

pursuant to the terms of this Order. Notwithstanding the foregoing, the Parties confirm that no

Discovery Material obtained in this matter will be used for any other action or proceeding.

       12.      Duration.

                a.     The Parties agree to be bound by the terms of this Order pending its entry

by the Court.

                b.     At the close of this Action, this Order shall remain in effect. This Court

retains and shall have jurisdiction over the Parties and all recipients of Confidential Discovery

Material, for purposes of enforcing this Order after termination of this Action.

                c.     This Order is binding upon the Parties hereto, their attorneys, and upon the

Parties’ and their attorneys’ successors, executors, personal representatives, administrators, heirs,

legal representatives, assigns, subsidiaries, divisions, employees, agents, independent

contractors, or other persons or organizations over which they have control.

       13.      Counterparts. This Order may be executed in counterparts. This Order shall

become effective as a stipulation among the Parties immediately upon its execution.

       IT IS SO STIPULATED, through Counsel of Record.

Respectfully submitted this 14th day of May 2020.




                                                 14
         Case 1:19-cv-01420-MKV Document 62 Filed 05/18/20 Page 15 of 17



LEVI & KORSINSKY, LLP                          CRAVATH SWAINE & MOORE LLP

/s/ Gregory Mark Nespole                       /s/ Karin A. DeMasi
Eduard Korsinsky                               Karin A. DeMasi
Gregory Mark Nespole                           Andrew Huynh
55 Broadway, 10th Floor                        Worldwide Plaza
New York, NY 10006                             825 Eighth Avenue
(212) 363-7500                                 New York, NY 10019
ek@zlk.com                                     (212) 474-1000
gnespole@zlk.com                               kdemasi@cravath.com
                                               ahuynh@cravath.com

Counsel for Lead Plaintiff, Additionally Named Attorneys for Defendants Avon Products, Inc.,
Plaintiff, and the Proposed Class              Sherilyn S. McCoy, James S. Scully, James S.
                                               Wilson and David Legher
LABATON SUCHAROW LLP
Carol C. Villegas
Christine M. Fox
Ross Kamhi
140 Broadway
New York, NY 10005
(212) 907-0700
cvillegas@labaton.com
cfox@labaton.com
rkamhi@labaton.com
Additional Counsel for Lead Plaintiff,
Additionally Named Plaintiff, and the
Proposed Class

 SO ORDERED, subject to the provisions of Standing Order 19-mc-0583 regarding sealed filings, the SDNY
 ECF Rules and Instructions, and the Court's Individual Practices. Any request to file documents under seal
 must be submitted in advance of the relevant filing deadline.

 Dated: May 18, 2020
                                                The Honorable Mary Kay Vyskocil
                                                United States District Judge




                                               15
         Case 1:19-cv-01420-MKV Document 62 Filed 05/18/20 Page 16 of 17



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


In re Avon Products Inc. Securities Litigation    No. 1:19-cv-01420-MKV


                        STIPULATION AND PROTECTIVE ORDER
                        EXHIBIT A – AGREEMENT TO BE BOUND

I, ______________________________, declare as follows pursuant to 28 U.S.C. § 1746:

         1.     Information, including documents and things, designated as “Confidential” as

defined in the Stipulation and Protective Order entered in the above-captioned Action (the

“Order”), is being provided to me pursuant to the terms and restriction of the Order.

         2.     I have been given a copy of and have read the Order.

         3.     I am familiar with the terms of the Order and I agree to comply with and be bound

by its terms.

         4.     I submit to the jurisdiction of the United States District Court for the Southern

District of New York for enforcement of the Order.

         5.     I acknowledge that violation of the Order may result in penalties for contempt of

court.

         6.     I agree to not use any Confidential Discovery Materials disclosed to me pursuant

to the Order except for purposes of the above-captioned Action and not to disclose any of this

information to any person other than those specifically authorized by the Order, without express

written consent of the Party who designated the information as confidential or by order of the

presiding judge.

         7.     I agree to notify any stenographic, clerical, or technical personnel who are

required to assist me of the terms of this Order and of its binding effect on them and me.
        Case 1:19-cv-01420-MKV Document 62
                                        61 Filed 05/18/20
                                                 05/14/20 Page 17 of 17



       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

Executed on this ___, day of __________ 20__ at ___________________, ________________/



Name: __________________________________

Job Title: ________________________________

Employer: _______________________________




                                                _____________________________________
                                                                Signature




                                              17
